Citation Nr: 0901887	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic disability exhibited by bilateral heel pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from January 1986 to April 
1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1986 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  Service connection for a chronic disability exhibited by 
bilateral heel pain was denied by a June 1986 rating 
decision.  The appellant did not appeal this decision within 
one year of being notified.

2.  Evidence submitted since June 1986 is new, relates to a 
fact necessary to substantiate the claim for service 
connection for a chronic disability exhibited by bilateral 
heel pain, and raises a reasonably possibility of 
substantiating the claim. 

3.  Chronic disability exhibited by bilateral heel pain was 
not present in service and is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The June 1986 rating denying service connection for a 
chronic disability exhibited by bilateral heel pain is final.  
38 U.S.C.A. § 4005 (c) (West 1982); 38 C.F.R. §§ 3.160, 
19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been submitted regarding 
the appellant's claim of entitlement to service connection 
for bilateral heel disability; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  Chronic disability exhibited by heel pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established additional requirements 
with respect to the content of VA notice for claims to 
reopen.  Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant by reopening the claim of service 
connection for a chronic disability exhibited by bilateral 
heel pain, and a decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

However, in correspondences dated in June 2004 and March 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008s).  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate his claim for service connection.  
He was notified of the information and evidence that VA would 
seek to provide and the information and evidence that he was 
expected to provide.  The March 2006 notice informed the 
veteran of the process by which initial disability ratings 
and effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the veteran has 
been able to participate effectively in the processing of his 
claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006). Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran has been medically 
evaluated in conjunction with his claim.

New and Material Evidence

The veteran seeks service connection for a chronic disability 
exhibited by bilateral heel pain.  By rating decision in June 
1986, the RO denied his claim, stating that the evidence 
failed to show chronic residuals of a disability from 
service.  At the time of the denial, the claims folder 
contained the veteran's service treatment records and VA 
examination report from June 1986.  The appellant did not 
appeal the denial; therefore, it is final.  38 U.S.C.A. 
§ 4005 (c) (West 1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1985).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in June 2004, the veteran attempted to reopen 
his claim.  The veteran was found to have submitted new and 
material evidence and the claim was reopened.  In a January 
2005 rating decision, the claim was denied and he filed a 
timely appeal.  Thus, to determine whether new and material 
evidence has been submitted, all evidence submitted since the 
June 1986 denial of entitlement to service connection, will 
be reviewed.

Since June 1986, the appellant submitted a August 2004 
private medical opinion showing a current disability and a 
nexus to the veteran's military service.  This opinion is new 
in that it was not previously before agency decision makers.  
Also, the opinion is material, as it relates to facts 
necessary to substantiate the claim, that is, the veteran has 
a current disability that was incurred in service.  Presuming 
its credibility, it raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  To this extent that new and material 
evidence has been submitted, the appeal is allowed.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the notice letter and 
the statement of the case provided the veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  The discussion in the statement of the case 
essentially considered the veteran's claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran seeks service connection for a chronic disability 
exhibited by bilateral heel pain.  He contends that his 
current disability began in his first week of boot camp when 
he suffered bilateral calcaneus stress fractures during 
training.  His service records shows that he was medically 
discharged due to the time required for convalescence from 
his bilateral calcaneus stress fractures.  In order to 
establish direct service connection, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The veteran was afforded a VA examination in April 2008.  He 
reported pain on the lateral aspect of the calcaneus (heel) 
which occurs if he stands or walks for more than 30 minutes.  
The examiner noted the reported pain location was at the 
insertion of the Achilles tendon insertion to the plantar 
fascia.  Physical examination showed he had mild pes cavus 
bilaterally.  There was tenderness of the plantar fascia 
insertion into the calcaneus, and of the Achilles tendon 
insertion in the calcaneus.  X-rays failed to show evidence 
of a fracture or other abnormalities.  The examiner diagnosed 
chronic plantar fasciitis.    

As  previously stated, the veteran's service treatment 
records show that he sustained bilateral calcaneus stress 
fractures during boot camp.  The veteran reported no prior 
history of heel problems, and his entrance examination was 
negative for any prior injuries or disabilities.  The 
veteran's first reported heel pain in February 1986, during 
basic training.  He stated the pain started with standing or 
running for a prolonged period.  An x-ray revealed bilateral 
calcaneal stress fracture.  

In conjunction with his claim to reopen, the veteran 
submitted private medical reports from his treating 
physicians.  The first physician submitted reports dated in 
August 2004, May 2005 and July 2006.  The private physician 
diagnosed fibromyalgia in both lower limbs, as a direct 
relation to the in-service injury.  He indicates the veteran 
developed swelling and tenderness in both feet.  The veteran 
had old fracture of the distal third of the right fibula and 
solitary bone cyst in his calcaneus.  His opinion is the 
veteran is totally and permanently disabled dating back from 
his military experience.

When accessing the probative value of evidence, the 
thoroughness and detail of the evidence must be considered.  
The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The August 2004 
medical letter provides no details or corroborative evidence 
that forms the basis of the physician's opinion.  He also did 
not include a rationale for his opinion, or any medical 
evidence tending to associate fibromyalgia to old stress 
fractures.  

Furthermore, the private physician did not include a 
statement as to whether he reviewed the veteran's service 
treatment records or x-rays in rendering his opinion.  He 
indicated the presence of an old fracture of the distal third 
of the right fibula.  However, the veteran underwent a June 
1986 VA examination.  There was no swelling, redness or 
tenderness in either heel.  There also was no bulging or no 
pronation of either foot and an x-ray obtained at that time 
showed no residuals of the old stress fractures.  As such, 
this private opinion is afforded limited probative value.  
The veteran's two other x-ray reports of November 2004 and 
April 2008 were also negative for any residuals of the 
bilateral calcaneus stress fractures.

The veteran also submitted a May 2005 letter from a 
physician's assistant.  The assistant noted he did not 
physically examine the veteran, but reviewed his service 
treatment records.  The physician's assistant offered no 
medical opinion, but asked that the RO provide a "more 
plausible explanation" for the denial.  

In April 2008, the veteran was seen by a podiatrist due to 
his persistent heel pain.  The veteran had moderate pain on 
deep palpation of the medial plantar fascial band and infra-
calcaneal area of the heels.  X-rays obtained showed no 
significant findings.  The podiatrist diagnosed recalcitrant 
plantar fasciitis of the feet and fibromyalgia to the lower 
extremities.  The podiatrist did not render an opinion as to 
whether the veteran's current disability was related to his 
prior military service.  However, the Board notes that his 
diagnosis of plantar fasciitis is consistent with the VA 
examiner's findings. 

The VA examiner in April 2008, was asked to render an opinion 
as to whether the veteran's current complaints were related 
to his in-service injury.  The examiner stated that stress 
fractures of the calcaneus is a bony injury, and are so mild 
that it often takes a bone scan to discover.  He also stated 
that once the veteran is off his feet for six to eight weeks 
they heal, and do not cause residuals.  The examiner opined 
that the veteran's current complaints are not in conjunction 
with his calcaneus.  He further opined that stress fractures 
will not cause plantar fasciitis or Achilles tendonitis as 
residuals, which are caused by poor shoe wear and poor arch 
support.  

In rendering his opinion, the VA examiner reviewed the 
complete claims folder, and the opinion by the veteran's 
private physicians.  The VA examiner's opinion was that 
fibromyalgia was not related to the veteran's stress 
fractures as there was no credible medical evidence that 
would link the conditions.   He concurred with the opinion of 
the veteran's podiatrist, who diagnosed chronic plantar 
fasciitis.  

The VA opinion is afforded significant weight.  The examiner 
conducted an extensive examination and reported his findings.  
The private opinion relating fibromyalgia to a stress 
fracture was not supported by a detailed rationale.  It did 
not include a discussion of the clinical history or mention 
other possible causes.  The Board finds that the VA opinion 
is of greater probative value than the private medical 
opinion.  

The Court has held that a medical opinion that contains only 
data and conclusions is not entitled to any weight.  Further, 
a review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  See Nieves- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  In this 
case, the more reasoned opinion, which gives the most 
convincing reasons for its findings, is the April 2008 VA 
examination report.  

Thus, a clear preponderance of the evidence is against a 
finding that fibromyalgia is secondary to his bilateral 
calcaneus stress fractures, and that he continues to suffer 
residuals as a result and/or that plantar fasciitis is 
related to military service.    

In sum, the preponderance of the evidence is against a 
finding that the veteran's has chronic residuals of bilateral 
calcaneus stress fractures, or that plantar fasciitis and 
fibromyalgia can be presumed to be the result of service.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for chronic residuals of 
bilateral calcaneus stress fractures, plantar fasciitis and 
fibromyalgia, secondary to bilateral calcaneus stress  
fractures are denied.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
chronic disability exhibited by bilateral heel pain is 
granted.

Entitlement to service connection for chronic disability 
exhibited by bilateral heel pain is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


